Citation Nr: 1809134	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to February 1, 2016.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) from February 27, 2007 to May 5, 2015.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services

ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The RO granted the Veteran's claim of entitlement to service connection for PTSD, assigned an initial 70 percent rating for PTSD, and confirmed and continued denials of service connection for bilateral hearing loss, tinnitus, and a back disability.  The Veteran timely appealed the continued denials as well as the disability rating assigned for his PTSD.

In September 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the September 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of the claim, in a December 2016 decision, the RO increased the rating for PTSD to a 100 percent schedular rating effective February 1, 2016 and denied entitlement to a TDIU from Feb 1, 2007 to May 6, 2015.  Thereafter, 
in a September 2017 rating decision, the RO assigned an earlier effective date for PTSD to August 23, 2005.



FINDINGS OF FACT

1.  In an unappealed February 2006 decision, the RO denied service connection for a low back disability.

2.  Evidence added to the record since the February 2006 decision denying service connection for a low back disability, is cumulative or repetitive of the evidence that was previously considered; and does not relate to an unestablished fact necessary to substantiate that claim, and does not raise a reasonable possibility of substantiating that claim.

3.  From August 23, 2005 to February 1, 2016, the Veteran's PTSD symptomatology has not resulted in total occupational and social impairment.  

4.  The Veteran's current bilateral hearing loss disability had onset during active service. 

5.  The Veteran's current tinnitus had onset during active service.

6.  From February 27, 2007 to May 5, 2015, the Veteran's service connected disabilities did not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The February 2006 RO decision that denied service connection for a back disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for a low back disability have not all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

3.  The criteria for an initial rating higher than 70 percent for PTSD have not been met prior to February 1, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10,4.10, 4.21,  4.130, DC 9411 (2017).

4.  The criteria for service connection for a bilateral hearing loss disability have all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

6.  The criteria for TDIU have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice letter sent to the Veteran in May 2007.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Reopening Lumbar Spine Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Prior to the filing of the current claim of entitlement to service connection for a low back disability, the AOJ previously denied a claim of service connection for a low back disability in February 2006.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. 
§ 7105 (b)(1) (2012); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2017).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C. § 7105 (c) (2012). 

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The unestablished facts at the time of the final February 2006 RO decision was an in-service injury and a nexus to service.  The evidence of record consisted of the Veteran's statements, service treatment records, VA treatment records, and records from Ft. Defiance Indian Hospital.  Those records showed that the Veteran did not report problems or seek treatment in service for his back, related to back pain or otherwise.  There were medical records from Ft. Defiance Indian Hospital dated in August 2005, which include x-rays of the spine identifying lumbar spondylosis.  The Veteran had contended that his current back disability was due to 

While post-service treatment records noted diagnosis and treatment for a back disorder, there is no associated etiology opinion linking current disability to active service.  Nor is there evidence of an in-service back injury.

Relevant evidence submitted since the February 2006 decision includes VA treatment records, private treatment records, the Veteran's statements, and buddy statements submitted on behalf of the Veteran.  These records show the Veteran was treated for this disability on multiple occasions.  However, treatment records do not go to the unestablished facts.  

Specifically, the evidence added to the record since the final February 2006 RO decision include private treatment records from Dr. Boston dated July 2012, and Dr. Tutt dated July 2013, which note that the Veteran is permanently disabled due, in part, to back problems.  There is no associated etiology opinion.

Additionally, private treatment records from The University of New Mexico Medical Center dated from January 2008 to August 2014 shows that during this time the Veteran was treated for degenerative disc disease and lumbar stenosis to include epidural steroid injections.  On examination in February 2014, the Veteran reported that back pain limited his ability to work causing him to move much slower.  There is no associated etiology opinion. 

Private treatment records from Flagstaff Medical Center and the Mayo Clinic note the Veteran was treated for degenerative disc disease of the lumbar spine manifested by pain.  There is no associated etiology opinion. 

VA treatment records and records from Ft. Defiance Indian Hospital dated from 2005 to present were added to the record in February 2007.  Specifically, a MRI of the spine from Ft. Defiance Indian Hospital dated in June 2005 and November 2005 identified degenerative disc changes of the lumbar spine.  There is no associated etiology opinion.

VA treatment records show the Veteran reported ongoing back pain related to injuries in service and explained that the pain makes movement and physical labor impossible.  A February 2006 VA treatment record noted abnormal MRI related to back pain.  Thereafter, he was diagnosed with degenerative disc disease of the lumbar spine as identified by MRI.  VA treatment records also document the Veteran's medical history noting lumbar hyperlordotic as of July 2005.  

In this regard, the VA treatment records and private treatment records are considered new evidence, as those records were not previously of record and were not reviewed and considered in the prior final decision.  The new evidence however does not establish a previously unestablished fact that is necessary to substantiate the claim.  Instead the new evidence shows continued treatment for the current disability.  As this new evidence does not relate to the basis of the prior denial and does not raise a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for a low back disability is not warranted.  

At the time of the final February 2006 RO decision, the Veteran submitted a statement dated in July 2005 and received by the AOJ in August 2005, describing back injuries during active service.  Specifically the Veteran explained that he served in Vietnam from October 1970 to October 1971, and at various duty stations where he injured his back on several occasions during helicopter missions and loading heavy equipment on the helicopter for missions.  

With respect to the Veteran's statements submitted since the February 2006 RO decision, there is the February 2007, VA Form 21-526, Veterans Application for Compensation and Pension, where the Veteran asserts that he injured his lower back in service by involvement in helicopter crashes.  Also, a statement received in March 2007 from the Veteran states that he has been diagnosed with degenerative disc disease.  The Veteran's representative asserts the same in the most recent statement dated in September 2017.

With respect to the buddy statements submitted by R.B., stating that he served with the Veteran in Vietnam and describes the duties of the Veteran during service, such as responsibilities of loading heavy ammunition and also noting the poor seating on helicopters.  Another buddy statement from Reverend R.D.B dated in August 2013, states that over the last 19 years, as the Veteran's Pastor, the Veteran shared details of his service in Vietnam and he also observed difficulties experienced as a result of the Veteran's physical limitations.  

The statement from R.B. goes to general conditions of service, not to a specific injury to the Veteran's back.  The statement from the Veteran's pastor is no more than a statement that the Veteran has told him what the Veteran previously told VA.  Additionally, service treatment records to include the Veteran's October 1971 separation examination and report of medical history were considered at the time of the February 2006 final RO decision.  These records do not reflect the presence of problems related to the back or spine.  The Veteran's October 1971 separation exam report notes the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy.  The records do not show any relationship between current back disability and the Veteran's military service.  

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

As for the newly added medical evidence, the Board finds that the evidence is cumulative.  For example, treatment records associated with the claims file during the final February 2006 RO decision shows diagnosis and treatment for back disability, specifically lumbar spondylosis.  While the record notes continued care, and back disability of degenerative disc disease, when considered by itself or when considered with previous evidence of record, to include the Veteran's service treatment records and separation examination, the records do not show any relationship between current back disability and the Veteran's military service or an in-service injury.  The Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.  

For these reasons, the Board finds that the additional evidence received since the last final decision is not new and material within the meaning of 38 C.F.R. § 3.156 (a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for a low back disability is not reopened.  


III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2016) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A total schedular rating of 100 percent requires:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of her treatment visits and evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning. A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

For the following reasons, the Board finds the Veteran's PTSD symptoms most closely approximate the criteria for a 70 percent evaluation, but no higher, since August 23, 2005, the award of service connection, to February 1, 2016, the effective date of the grant of a 100 percent schedular evaluation for service connection for PTSD.

In this case, the reports by the Veteran and others, as contained in lay statements and medical reports, are relatively consistent regarding the nature and severity of his symptoms.  As discussed below, the evidence establishes that, since August 23, 2005 to February 1, 2016, his PTSD symptomatology has resulted in occupational and social impairment, with deficiencies in work, family relations, judgment, thinking, and mood but has not resulted in total occupational and social impairment.

Turning to the evidence, pertinent evidence of record includes VA treatment records and examination reports, and private treatment records, which show the Veteran's PTSD is manifested with depression, nightmares, anxiety, sleep disturbance, hypervigilance, irritability, avoidance, anger, and suicidal thoughts.  During the appellate term his GAF score ranged from 35 - 55.  During therapy he endorsed suicidal thoughts as fleeting with no attempts.  

Other treatment records do not show the symptoms or disability level needed for a 100 percent rating.  A February 2014 VA mental health history and assessment notes the Veteran denied suicidal and homicidal ideations and explained he would not commit suicide because it is contrary to his cultural and spiritual beliefs.  Thus, that he had such ideations does not show that he was a persistent danger to hurting himself or others.  

The Veteran was afforded VA examinations in June 2007, December 2010, April 2015, and February 2016 to determine the severity of PTSD.  The resulting examination reports note the examiner reviewed the Veteran's claims file in conjunction with the examination.

The resulting June 2007 VA PTSD examination report notes the Veteran indicated thoughts of suicide and admitted that he thought about a plan but no intent as a result of these thoughts.  He reported thoughts of homicide related to having rage but he has never acted on these thoughts.  He also reported having occasional hallucinations but nothing recently.  The examiner provided Axis I diagnoses of PTSD, and assigned a separate GAF score of 35.  The examination report does not indicate that PTSD symptoms result in total occupational and social impairment.  The evidence regarding homicidal and suicidal thoughts shows that although the Veteran may have had these thoughts they did not result in persistent danger of him hurting himself or others.  

In April 2015, the Veteran underwent a VA examination to determine the severity of his PTSD.  The examination report does not show that he had symptoms listed in the criteria for a total rating or symptoms of like kind and do not show that he had total occupational and social impairment.  

In February 2016, the Veteran underwent VA examination to determine the severity of his PTSD.  It was that examination report that was the basis for the 100 percent rating assigned effective February 1, 2016.  The evidence does not show that it was factually ascertainable prior to February 1, 2016, that the Veteran met the criteria for the 100 percent rating.  

Given the above, the Board finds that the most probative evidence of record shows that August 23, 2005 to February 1, 2016, the criteria for a rating higher than 70 percent were not approximated.  

The Board acknowledges the Veteran's statements describing his symptoms of anger, irritability, panic attacks, nightmares, difficulty sleeping, intrusive thoughts, poor concentration, poor hygiene (reported as a problem not grooming and bathing for 3 to 4 days at a time), suicidal thoughts, and memory problems due to his PTSD symptoms.  However, the more probative evidence from the examination reports and treatment records shows that his PTSD did not result in total occupational and social impairment prior to February 2016.  For the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 70 percent, and the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In this regard, the Board notes that the availability of higher schedular ratings plays no role in an extraschedular analysis and that it is inappropriate for the Board to deny extraschedular referral on this basis.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  


IV.  Service Connection - Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus began during active service in Vietnam following exposure to loud noise.  In a March 2007 statement the Veteran reported exposure to loud noises from helicopters, bombing, and machine guns, and other noises relative to warfare.  The Veteran's representative also argues the onset of symptoms in service related to the Veteran's duties as a helicopter machine gunner who was involved in aircraft accidents and engaged in combat.  

Notably, exposure to excessive noise is conceded as associated with the Veteran's military service, based on the Veteran's military occupational specialty of aircraft mechanic and personnel records verifying service in Vietnam from October 1970 to October 1971.

An October 2007 and June 2009 VA examination report establishes the presence of a bilateral sensorineural hearing loss disability for VA purposes.  

The Veteran separated from service in November 1971, and there is no evidence of a compensable degree of hearing loss until many years later as demonstrated by the October 2007 and June 2009 VA examination reports.  Moreover, at the VA examinations and in additional statements, the Veteran reported decrease in hearing in both ears since his active service and tinnitus present ever since service.  

Pertinent post-service medical evidence consists of two VA examinations in October 2007 and June 2009.  The resulting evaluations indicate bilateral hearing loss for VA purposes.  The June 2009 VA audiologist diagnosed bilateral hearing loss but did not provide an etiology opinion.  At the October 2007 VA examination, the examiner diagnosed bilateral hearing loss and opined that "[b]ased on the Veteran's in-service and post service noise exposure, it is not possible to delineate the etiology of the hearing loss.  Although it is possible that the hearing loss had its origin in the service, the ratio of possibility is so difficult to determine that it would only be speculative.  On examination in June 2009, the clinician conclude that based on the Veteran's history of in service noise exposure, it is not possible to render an opinion regarding the etiology of tinnitus without resorting to mere speculation.  The clinician's rationale was there is no documentation of tinnitus in the Veteran's service treatment records.

The Board finds the reported medical opinion of the October 2007 examiner is of little if any probative weight because the ambiguous term "possible" was used in describing the potential relationship between current hearing loss and military service and the June 2009 examiner did not provide an etiology opinion.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for an award of service connection); Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).

Similarly, with respect to tinnitus, the reported medical opinion of the October 2007 examiner is of little if any probative weight because the ambiguous term "possible" was used in describing the potential relationship between current tinnitus and military service.  The June 2009 VA opinion is also given minimal probative weight.  The Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter.

Consequently, and given that the Veteran is diagnosed with bilateral hearing loss and tinnitus and that he has credibly reported that the symptoms of hearing loss and tinnitus began in service and have continued to the present, the Board finds that the evidence is at least in equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss and tinnitus, and, it is as likely as not that the Veteran's currently diagnosed hearing loss and tinnitus  had onset during his active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



V.  TDIU from February 27, 2007 to May 5, 2015

The Veteran seeks entitlement to a TDIU from February 27, 2007 to May 5, 2015; in that May 6, 2015.  Notably, from May 16, 2015 to August 1, 2015, a 100 percent schedular evaluation was assigned for service-connected coronary artery disease and a 100 percent schedular evaluation was assigned for service-connected prostate cancer from July 24, 2015.  Special monthly compensation at the rate specified at 38 U.S.C.A. § 1114(s) has been in place effective May 16, 2015.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under 38 C.F.R. 
§ 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332(1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

During the period from February 27, 2007 to May 5, 2015 the Veteran was granted service connection for the following disabilities: PTSD, which was evaluated as 70 percent disabling from February 2007 to February 1, 2016; and coronary artery disease, evaluated as 60 percent disabling from September 2012 to May 16, 2015.  
Thus, the remaining question, therefore, is whether any of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation during this period of the appellate term.

As discussed in detail below, the evidence of record does not show that the Veteran is entitled to a TDIU due to service connected disability or disabilities.  

By way of background, in his October 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran notes that service-connected disabilities of IHD and prostate cancer impacted his ability to secure and maintain gainful employment.  He reported employment history as a building inspector from April 2005 to August 2006 with BIA.  However, he did not provide the complete mailing address for BIA to verify employment status.

In this regard, in correspondence dated in November 2016, the AOJ requested the Veteran provide the complete address of his last employer, Bureau of Indian Affairs (BIA).  In December 2016, the Veteran provided the name and address for BIA.  In a request dated in January 2017, the AOJ requested the Veteran's employment information from the BIA.  In a subsequent January 2017 response, the BIA indicated that they required additional information to process a more thorough search for any employment information.  Thereafter, in correspondence dated in March 2017, the AOJ informed the Veteran of the additional evidence required which includes: the location of his employment within the Bureau of Indian Affairs, the position titled, the manner in which he separated from federal service (i.e. resignation, termination, retirement), and date of separation.  The Veteran did not respond to the March 2017 request.

Turning to the evidence, the evidence of record is inconsistent in regards to the last date of employment.  Specifically, on his May 2016 application for increased rating due to unemployment, the Veteran reported he last worked in 2006.  On the contrary, treatment records to include a February 2009 VA mental health assessment shows the Veteran presented for admittance to the VA inpatient PTSD program at Tucson VAMC.  The evaluation indicates the Veteran reported that had not worked for the past year and half in which the practitioner documented the reason for unemployment as "unclear reasons."  The Veteran reported he last worked as a carpenter and building inspector and having completed 2 years of college.

On VA examination for service connected PTSD, the resulting reports do not indicate the Veteran was unable to obtain or maintain gainful employment as a result of service-connected PTSD.  Specifically, on examination in June 2007, the examiner noted that the Veteran's employment history indicates he remains employed for short periods of time.  According to the Veteran's reports, he generally worked in construction as a carpenter and also as a building inspector for less than a year.  He reported that since leaving active duty the longest he held a single job was for less than a year.  He explained that currently he is unemployed because his back pain will not tolerate the stress and strain.

On examination in December 2010 he reported that although currently unemployed it is unrelated to his PTSD.  He was last employed as a building inspector less than one year ago reporting that he was unable to find employment in his field of expertise.  

On VA PTSD examination in April 2015 the Veteran reported that he was currently unemployed since 2009.  The findings do not indicate that his PTSD or other service-connected disabilities were so severe as to preclude him from securing and following a substantially gainful occupation.  

The July 2015 VA heart examination report indicates the Veteran reported he last worked in 2010.  Additionally, records obtained from SSA indicate the Veteran was found disabled in 2010 for medical conditions other than service-connected disabilities.  

The record establishes that the Veteran's service connected disabilities cause impairment, however the probative evidence of record, both lay and medical, does not indicate that any of his service-connected disabilities prevented him from securing and maintaining gainful occupation from February 27, 2007 to May 5, 2015.

While the record reflects the Veteran's employment history a January 2009 VA psychiatric record shows the Veteran reported two years of junior college and trade school in auto mechanic.  He also worked in construction and most recently as a building inspector as he is limited due to back pain that radiates down his legs.  He reported the same on VA treatment for the back in July 2013.

VA treatment records and examination reports note the Veteran sought treatment for his service-connected PTSD and heart disabilities but the evidence of record to include the Veteran's reports shows that all symptoms and the level of disability would not foreclose the possibility of the Veteran from securing and following a substantially gainful occupation during the period from February 27, 2007 to May 5, 2015.

After a review of the evidence of record, the Board finds, the most probative evidence does not support the conclusion that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful employment from February 27, 2007 to May 5, 2015.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).

In light of the treatment records and medical opinions provided, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU is not warranted.  

Ultimately, the preponderance of evidence is against a finding that the impairment resulting from the Veteran's service-connected disabilities prohibits him from substantially gainful employment.  The Board acknowledges the Veteran's service-connected PTSD and heart condition disabilities result in reduced reliability and productivity, however as discussed above the Veteran reported unemployability for reasons unrelated to impairment caused by service-connected disabilities but instead due to back pain and the inability to locate employment in his field of expertise.
As such, the Veteran's claim of entitlement to TDIU must be denied.

Finally, in September 2010, the Veteran was found disabled due to osteoarthritis and allied disorders.  He is currently receiving Social Security Disability Insurance (SSDI) benefits from the SSA.  These records were considered in the Board's decision.  














ORDER

The application to reopen a claim for entitlement to service connection for low back disability is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD from February 1, 2016, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to a TDIU from February 27, 2007 to May 5, 2015, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


